Case 3:21-cv-00007-RLY-MPB Document 21-1 Filed 04/06/21 Page 1 of 2 PageID #: 137




                                               Exhibit A

                                 Certification of Rebecca A. Peterson
                            In Support of Motion to Appear Pro Hac Vice


         In support of the Motion to Appear Pro Hac Vice filed on my behalf by Kathleen A.

  DeLaney of the law firm Delaney & Delaney LLC, and pursuant to S. D. Ind. Local Rule 83-6(b),

  the undersigned states:

         1.      I am admitted to practice and in good standing (i.e., currently authorized to

  practice as an attorney) in the following United States court(s) and/or state’s highest court(s):

   Court                                             Admission Date
   District of Minnesota                             01/06/2012
   Minnesota Supreme Court                           12/19/2011
   Central District of California                    01/08/2007
   Eastern District of California                    08/23/2018
   Southern District of California                   04/23/2008
   Northern District of California                   10/28/2015
   District of Colorado                              02/03/2010
   Central District of Illinois                      05/11/2018
   District of North Dakota                          10/30/2012
   Eastern District of Wisconsin                     01/15/2019


         2.      I have never been disbarred or suspended from practice before any court,

  department, bureau or commission of any state or the United States. I have never received a

  reprimand or been subject to other disciplinary action from any such court, department, bureau or

  commission pertaining to conduct or fitness as a member of the bar.

         3.      I have reviewed the Seventh Circuit Standards of Professional Conduct and the

  Local Rules of the court, including the Rules of Disciplinary Enforcement, and that I will abide by

  these rules and standards.
Case 3:21-cv-00007-RLY-MPB Document 21-1 Filed 04/06/21 Page 2 of 2 PageID #: 138




        I certify that the above information is true and correct.

   Dated: April 6, 2021                            Respectfully submitted,




                                                   Rebecca A. Peterson
                                                   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                                   100 Washington Ave. S., Suite 2200
                                                   Minneapolis, MN 55401
                                                   Telephone: (612) 339-6900
                                                   Facsimile: (612) 339-0981
                                                   rapeterson@locklaw.com
